
	
		II
		112th CONGRESS
		2d Session
		S. 3156
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  filament tow imported in the form of bundles of crimped product each containing
		  214,000 filaments (plus or minus 10 percent).
	
	
		1.Acrylic filament tow imported
			 in the form of bundles of crimped product each containing 214,000 filaments
			 (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.22 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic filament tow imported in the form of
			 bundles of crimped product each containing 214,000 filaments (plus or minus 10
			 percent)) is amended by striking the date in the effective period column and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
